Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding claim 1, the applicant include the limitation of “the cage comprises at least one feeder lid positioned in said inner space, said feeder lid comprising a planar upper portion from which a joining portion extends downwardly, which joins the upper portion with a lower portion, and wherein said lower portion projects into the basin, and at least said upper portion and part of said joining portion of said feeder lid project above the basin and are accommodate by the hood”. However, this feature is taught by Deitrich and the rejection has been modified accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 2016/0174519 A1) in view of Deitrich (US Pub. 5,924,384).
Regarding claim 1, Chang discloses a cage for housing laboratory animals, said cage comprising: 
a basin (Fig. 1, case 200) and a hood (Fig. 3, cover 300) which is configured for removable attachment on said basin (Fig. 3, cover 300 can be separated from case 200); 
wherein said hood and said basin, with said hood positioned over said basin, define an inner space, which is closed and not accessible from the outside (Fig. 1, cover 300 fully encloses case 200 and inside of case 200 cannot be accessed); 
wherein said basin comprises a substantially flat bottom wall and a plurality of side walls, each joined to said bottom wall and reciprocally joined in pairs to define a first support edge (Fig. 14, bottom of case 200 is flat and is joined on four sides to sidewalls which define support edges);
wherein said hood is in the shape of a tray to define a second engagement edge and comprises a main cover wall (Fig. 14, hood 300 is in the shape of a tray. Where the hood meets the case can be considered the second engagement edge);
with said hood positioned over said basin so as to prevent said inner space from being accessed (Fig. 1, cover 300 fully encloses case 200 and inside of case 200 cannot be accessed);
said first support edge and second engagement edge are opposed to each other (Fig. 14, support edge formed by sidewalls can be considered opposite of second engagement edge formed by junction of the hood 300 and case 200. The second engagement edge circumscribes case 200).
However, Chang does not disclose as taught by Deitrich, the cage comprises at least one feeder lid positioned in said inner space, said feeder lid comprising a planar upper portion from which a joining portion extends downwardly, which joins the upper portion with a lower portion, and wherein said lower portion projects into the basin, and at least said upper portion and part of said joining portion of said feeder lid project above the basin and are accommodate by the hood (Fig. 13, frame 214 comprises a flat upper portion which transitions to a slanted portion and then again to a lower portion. The lower portion extends into the cage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Chang to include the feeder lid of Deitrich for the feeding of the animal subjects.
	Chang discloses the claimed invention except for with said basin positioned over a support plane, the maximum distance between said first support edge and said support plane is less than or at most equal to 110 mm, and in that, at a portion of said bottom wall the surface of which is equal to at least 50% of the floor surface of said bottom wall, the minimum vertical height which is available for said laboratory animals is no less than 127 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the dimensions of the cage to these values or any other value to purposes of design requirements, cost savings, strength, durability etc., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Chang as modified by Deitrich discloses the claimed invention except for the maximum distance between the outer surface of said main cover wall and said support plane is no greater than 143 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the distance between the outer surface the main cover wall and support plane to 143 mm at most or any other value to purposes of design requirements, cost savings, strength, durability etc.,, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 4, Chang as modified by Deitrich discloses the claimed invention except for at the portion of projection on said bottom wall of said feeder lid, which falls outside said portion of said bottom wall, the minimum vertical height which is available for said laboratory animals is no less than 63 mm. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the cage to allow for a minimum amount of vertical light available to be 63 mm or any other value to purposes of design requirements, cost savings, strength, durability etc., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 5, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, a hood that comprises a plurality of side walls each joined to said main cover wall and reciprocally joined in pairs to define said second engagement edge and give said hood said tray shape (Fig. 14, four sidewalls are shown, each joined normal to the cover 300. Each sidewall is also joined to the adjacent sidewall and in conjunction with the cover 300, form a second engagement edge).
Regarding claim 6, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, a basin and a hood each having a substantially rectangular plan shape (Fig. 14, both the hood 300 and case 200 having a rectangular shape with rounded corners).
	Regarding claim 7, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, a hood that defines at least one depression adapted to accommodate, outside said space, a container, for providing drinking liquids to said animals (Fig. 3, opening portion 310 is adapted to accommodate a feed container 600).
Regarding claim 8, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, a hood that defines at least two air intakes for introducing into, and discharging from, said inner space ventilated and/or forced air, respectively (Pg. 1, [0030]: “The cover or the case may also have air flow portions respectively connected to an air supply source and an air discharge source to supply fresh air to the breeding space or discharge contaminated air present in the breeding space”).
Regarding claim 9, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, a hood defines at least one grid-shaped portion (Fig. 1, filter 400 is substantially grid-shaped).
	Regarding claim 11, Chang as modified by Deitrich discloses the claimed invention except for the minimum vertical height between said upper flat part of said feeder lid and said bottom wall of the basin is no less than 127 mm. It would have been an obvious matter of design choice to designate the height of the basin to this height because it might be required to house whichever animals are specified, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, the longitudinal extension of said feeder lid is less than the longitudinal extension of the hood. (Fig. 3, feed container 600 is smaller than the hood).
Regarding claim 13, Chang as modified by Deitrich discloses the claimed invention in addition to as taught by Chang, said first support edge comprises a peripheral gasket which projects towards and contacts said second engagement edge when said hood is positioned over said basin (Pg. 4, [0090]: “A sealing member 340 may be provided between the case 200 and the cover 300. This may allow a space between the case 200 and the cover 300 to be sealed with the sealing member 340 when the cover 300 is coupled to the case 200 by the clamping members 330 as described above”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 2016/0174519 A1) in view of Loyd (US Pub 2015/0334986 A1).
Regarding claim 10, Chang discloses the claimed invention except for as taught by Loyd, a shelf for housing laboratory animals, wherein said shelf is shaped so as to contain a plurality of housing cages stacked in a vertical space, characterized in that said shelf comprises at least ten housing cages according to claim 1, said at least ten housing cages being arranged in said vertical space so that projections on a transverse plane of said at least ten cages substantially coincide (Fig. 1, ten rows of shelves for cages is shown with the projection of each cage coinciding with the cage below).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Chang to include the shelves of Loyd. Doing so would allow for storage of a greater number of cages in a given space.
Chang as modified does not disclose that no portion of the highest cage exceeds more than 2000 mm from the ground beneath the plurality of stacked housing cages.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the height of the shelf rack to 2000 mm or any other value to purposes of design requirements, cost savings, strength, durability etc., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642